Title: From Thomas Jefferson to James Hunter, 28 May 1781
From: Jefferson, Thomas
To: Hunter, James


        
          Sir
          Charlottesville May 28th 1781
        
        I formerly desired Mr. Ross to write to you for five hundred horsemen’s Swords made on the Model of the one lodged with you (I believe) by order of Colo. Washington. I must now desire you will add five hundred more to that Number and urge you in the strongest Terms to employ every hand you possibly can in making them; also to let me know what number are ready and how many we may expect by the Week.
        Should Colo. Fitzgerald have sent the Incyclopedie to you I shall be obliged to you to contrive it to Winchester if possible as that place will be safer even than this: should he not have sent it be so good as to forward to him the inclosed Letter.
        Lord Cornwallis from Carolina and a Reinforcement of 2000 Men from New York have joined Arnold and crossed James River. I am &c.,
        
          Thomas Jefferson
        
      